     Case 2:20-cv-02355-JAM-DB Document 12 Filed 04/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WITKIN,                                    No. 2;20-cv-2355 DB P
12                        Plaintiff,
13            v.                                         ORDER
14    B. COOK, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants retaliated against him in violation of his First

19   Amendment rights. By order dated March 10, 2021 the court screened the original complaint.

20   (ECF No. 7.) The court found the complaint stated some claims and failed to state other claims.

21   Plaintiff was given the option of proceeding with the complaint as screened or amending the

22   complaint. In response, plaintiff filed two motions seeking clarification of the court’s March 10,

23   2021 order. (ECF Nos. 10, 11.)

24      I.         Motion for Clarification re Negligence Claim

25           Plaintiff’s first motion seeks clarification regarding the dismissal of his California law

26   negligence claim. (ECF No. 10.) His negligence claim was dismissed for failure to plead

27   compliance with the California Government Claims Act (“GCA”). (ECF No. 7 at 6.) Plaintiff

28   states he has used similar language in the past and courts have found such language sufficient to
                                                         1
     Case 2:20-cv-02355-JAM-DB Document 12 Filed 04/07/21 Page 2 of 3


 1   state a negligence claim. As stated in the court’s screening order, in order to state a tort claim

 2   against a public employee, plaintiff must affirmatively state that he has filed a claim with the

 3   California Victim’s Compensation Government Claim Board.

 4            In the complaint plaintiff stated the following regarding his California Tort Claims Act,

 5   Negligence claim:

 6                 The allegations in paragraphs 1-33, inclusive, are hereby
                   incorporated by reference. Defendants Cook, Look, Dobie, and Doe
 7                 1 had a duty, arising under California law, and premised upon the
                   special relationship between themselves and plaintiff as jailers and
 8                 prisoner, to protect plaintiff from foreseeable harm. The defendants
                   intentionally breached that duty with their illegal acts, as described
 9                 above. Their intentional breaches of their duty were the proximate
                   cause of plaintiff’s injuries, as outlined above.
10   (ECF No. 1 at 7-8.)
11            The allegations do not contain any statement related to compliance with the GCA. In any

12   amended complaint, plaintiff must indicate whether he filed a claim with the California Victim’s

13   Compensation Government Claims Board. Failure to include such a statement will result in a

14   recommendation that plaintiff’s state law negligence claim be dismissed.

15      II.      Motion for Clarification re First Amendment Claim

16            Plaintiff’s second motion for clarification argues that the court should have found the

17   complaint stated a First Amendment claim against defendants Look and Dobie. (ECF No. 11.)

18   Plaintiff states that the court should have found his allegations against these defendants should

19   have been found to state a claim based on attachments to the complaint. However, as previously

20   stated, the court is not required to review exhibits to determine what plaintiff’s allegations are as
21   to each defendant. (See ECF No. 7 at 7.) The allegations must be clearly stated in the body of

22   the complaint.

23            Additionally, in order to state a First Amendment claim, plaintiff must show that the

24   adverse action alleged was taken because plaintiff engaged in some protected activity. Plaintiff

25   claims the adverse action taken by defendants Look and Dobie was improper review and

26   classification of the rules violation report. (ECF No. 11 at 2.) However, he has not connected
27   that action to any activity protected by the First Amendment. In any amended complaint plaintiff

28   must state facts showing that the adverse action was taken in response to or because of some
                                                        2
      Case 2:20-cv-02355-JAM-DB Document 12 Filed 04/07/21 Page 3 of 3


 1   protected activity such as filing an administrative grievance. Accordingly, in order to state a

 2   cognizable First Amendment claim, plaintiff must state facts showing that each defendant was

 3   aware that plaintiff was engaged in protected activity.

 4        III.       Conclusion

 5        For the reasons set forth above, IT IS HEREBY ORDERED that:

 6        1. Plaintiff’s motions for clarification (ECF No. 10, 11) are granted.

 7        2. If plaintiff chooses to amend the complaint he must:

 8                        a. Affirmatively plead compliance with the GCA; and

 9                        b. State facts showing defendants Look and Dobie took adverse action because of

10                              plaintiff’s engagement in some protected activity.

11   Dated: April 7, 2021

12

13

14

15

16

17   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/witk2355.clarif
18

19

20
21

22

23

24

25

26
27

28
                                                              3
